UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 3940 Strategic funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 2/28/10 The following N-Q relates only to the Registrants series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-Q reporting requirements. Separate N-Q Forms will be filed for these series, as appropriate. Emerging Markets Opportunity Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Emerging Markets Opportunity Fund February 28, 2010 (Unaudited) Common Stocks89.8% Shares Value ($) Brazil3.2% Localiza Rent a Car 10,100 110,102 Petroleo Brasileiro, ADR 5,700 243,105 Tivit Terceirizacao de Tecnologia e Servicos 12,400 109,786 Vivo Participacoes, ADR 5,900 159,654 China5.5% Aluminum Corp. of China, Cl. H 126,000 a 121,907 Anhui Conch Cement, Cl. H 26,000 154,081 Bank of China, Cl. H 309,000 150,078 PetroChina, ADR 1,500 167,880 Ping An Insurance (Group) of China, Cl. H 22,000 167,789 Tencent Holdings 9,100 178,433 Zijin Mining Group, Cl. H 140,000 119,761 Czech Republic2.4% CEZ 6,836 312,598 Komercni Banka 745 146,826 Hong Kong7.1% Beijing Enterprises Holdings 37,500 235,759 Belle International Holdings 126,000 140,412 China Everbright 60,000 145,630 China Mobile 30,000 296,052 China Resources Power Holdings 66,000 131,113 Fushan International Energy Group 134,000 119,462 Lenovo Group 220,000 143,130 Shougang Concord International Enterprises 440,000 98,632 SoftGobi Energy Resources 4,000 a 61,787 Hungary3.7% MOL Hungarian Oil and Gas 3,639 a 327,060 OTP Bank 14,238 a 391,805 India3.4% Axis Bank 5,260 126,384 GAIL India 15,411 131,488 Housing Development Finance 12 651 ICICI Bank 2,995 56,209 Infosys Technologies, ADR 1,900 108,110 Reliance Industries 5,345 110,297 Sterlite Industries India 7,765 129,181 Israel5.2% Partner Communications 11,176 258,772 Teva Pharmaceutical Industries, ADR 12,500 750,125 Luxembourg.7% MSCI Daily TR Net Emerging Markets Morocco (Warrants 1/29/13) 370 a,b Mexico7.4% America Movil, Ser. L 282,300 628,516 Corporacion GEO, Ser. B 37,100 a 109,311 Fomento Economico Mexicano, ADR 3,300 141,240 Grupo Mexico, Ser. B 94,900 225,768 Grupo Televisa, ADR 5,600 103,376 Wal-Mart de Mexico, Ser. V 44,700 221,954 Philippines2.1% Ayala 17,980 114,020 Energy Development 1,188,000 123,629 Metropolitan Bank & Trust 82,400 79,497 SM Investments 11,130 87,472 Russia9.4% Gazprom, ADR 21,336 474,513 LUKOIL, ADR 5,242 275,205 Magnit, GDR 7,147 104,704 Magnitogorsk Iron & Steel Works, GDR 8,683 a 109,739 Rosneft Oil, GDR 12,633 96,516 Sberbank of Russian Federation, GDR 1,226 318,853 Severstal, GDR 7,811 a 94,051 Sistema, GDR 4,529 a 113,225 TMK, GDR 6,351 a 113,048 Vimpel-Communications, ADR 6,600 122,430 South Africa9.9% ArcelorMittal South Africa 10,637 160,702 Aspen Pharmacare Holdings 31,743 a 291,842 Clicks Group 50,094 a 179,035 MTN Group 12,157 176,156 Mvelaphanda Resources 29,208 a 179,654 Naspers, Cl. N 5,684 211,977 Northam Platinum 15,691 90,499 Sasol 3,944 143,996 Standard Bank Group 18,202 253,284 Steinhoff International Holdings 92,145 a 228,140 South Korea14.5% Hynix Semiconductor 9,010 a 163,126 Hyundai Engineering & Construction 2,274 117,435 Hyundai Mobis 729 93,333 Hyundai Motor 1,198 118,777 Hyundai Steel 1,508 115,450 KB Financial Group, ADR 2,771 a 116,022 Kia Motors 8,230 154,326 Korea Electric Power, ADR 3,800 61,294 LG Chem 925 171,459 LG Display 6,270 187,035 LG Electronics 1,268 116,972 LG Household & Health Care 655 156,705 Orion 531 123,605 POSCO 465 212,475 Samsung Electronics 837 536,881 Shinhan Financial Group 3,210 114,712 Shinsegae 218 99,612 SK Telecom 830 123,437 Taiwan5.9% Advanced Semiconductor Engineering 179,000 142,318 Asia Cement 149,000 136,584 Asustek Computer 75,222 132,748 Cathay Financial Holding 108,000 a 174,093 China Steel 148,000 148,588 Chungwa Telecom, ADR 5,837 109,040 HON HAI Precision Industry 43,000 170,270 Richtek Technology 14,000 130,735 Thailand4.5% Bangkok Bank, NVDR 64,800 228,314 Banpu, NVDR 7,800 129,744 Krung Thai Bank, NVDR 752,800 227,673 PTT 16,800 117,877 PTT Exploration & Production, NVDR 42,900 175,155 Turkey4.2% Akerneji Elektrik Uretim 7,862 86,424 Koza Altin Isletmeleri 4,300 93,146 Tofas Turk Otomobil Fabrikasi 27,217 86,236 Tupras Turkiye Petrol Rafine 7,973 144,354 Turk Hava Yollari 30,730 97,366 Turkiye Garanti Bankasi 51,888 191,246 Turkiye Is Bankasi, Cl. C 43,165 119,461 United States.7% iShares MSCI Emerging Markets Index Fund 3,600 Total Common Stocks (cost $16,324,924) Preferred Stocks9.3% Brazil8.1% Banco Bradesco, ADR 9,945 172,148 Cia Brasileira de Distribuicao Grupo Pao de Acucar, ADR, Cl. A 1,800 123,228 Cia de Bebidas das Americas, ADR 1,600 155,120 Gerdau, ADR 10,600 156,350 Investimentos Itau 24 154 Itau Unibanco Holding, ADR 13,025 259,979 Petroleo Brasileiro, ADR 8,900 341,760 Vale, ADR 14,600 359,160 South Korea1.2% Samsung Electronics, GDR 1,115 Total Preferred Stocks (cost $1,111,868) Total Investments (cost $17,436,792) 99.10% Cash and Receivables (Net) .9% Net Assets 100.0% ADR - American Depository Receipts GDR - Global Depository Receipts NVDRNon Voting Depository Receipts a Non-income producing security. b Fair valued by management. At the period end, the value of this security amounted to $127,329 or 0.7% of net assets. The valuation of these securities has been determined in good faith under the direction of the Board of Directors. At February 28, 2010, the aggregate cost of investment securities for income tax purposes was $17,436,792. Net unrealized appreciation on investments was $1,736,626 of which $2,328,096 related to appreciated investment securities and $591,470 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Foreign+ 18,905,833 127,329 - Exchange Traded Funds 140,256 - - + See Statement of Investments for country classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended February 28, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Emerging Markets Opportunity Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 22, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 22, 2010 By: /s/ James Windels James Windels Treasurer Date: April 22, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
